Citation Nr: 0104816	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-06 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of a fracture of the second 
metacarpal of the right hand.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to May 
1986.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection and assigned a 
zero percent rating for residuals of a fracture of the second 
metacarpal of the right hand, effective from June 27, 1996.  
The veteran appealed for the assignment of a higher 
(compensable) rating.

This case was remanded by the Board in February 2000 for VA 
orthopedic and neurological examinations to be performed on 
the veteran.  Following that development, the RO entered a 
decision in October 2000 granting the assignment of a 10 
percent rating for the veteran's postoperative residuals of a 
fracture of the second metacarpal of the right hand, 
effective from the date of receipt of the original claim for 
service connection (June 27, 1996).  As the 10 percent 
evaluation is less than the maximum available under the 
rating schedule, the veteran's claim remains viable on appeal 
(see AB v. Brown, 6 Vet. App. 35, 38 (1993)) and the case has 
been returned to the Board for its appellate review.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has pain on use and limited movement of the 
metacarpophalangeal joint of the right middle finger, and 
some localized swelling and numbness over the second and 
third metacarpal areas on his right hand, but his right hand 
strength and reflexes are normal, there is no additional 
functional impairment due to a nerve injury, and this case 
does not present an exceptional or unusual disability picture 
as to render impractical the use of the rating schedule.





CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for postoperative residuals of right 
second metacarpal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently assigned 10 percent 
evaluation for his disability of the right hand is 
inadequate, and he has indicated that he is seeking a 30 
percent evaluation.  As a preliminary matter, the Board notes 
that during the pendency of the appellant's appeal, but after 
the case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the initial assignment of rating 
claims have been properly developed as various medical 
examinations were afforded the veteran and there is no 
indication of additional medical evidence that is relevant to 
this appeal.  This case was specifically remanded for the 
purpose of affording the veteran VA orthopedic and 
neurological examinations.  That development was 
accomplished.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Act. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  Regulations require that, where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R.§ 4.14.  In Esteban v. Brown, 6 Vet App 259 (1994), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) held that distinct and separate manifestations 
arising from the same service-connected disability-such as 
disfigurement, interference with mastication, and pain and 
tenderness of the scar-may be assigned separate disability 
evaluations.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

In this case, the veteran established service connection for 
residuals of a fracture to the right second metacarpal in 
August 1997, and he has appealed that decision.  A 10 percent 
evaluation is currently assigned under Code 5225 for 
ankylosis of the index finger in either a favorable or an 
unfavorable angle.  A higher evaluation is not available 
under the schedule for Code 5225.  See 38 C.F.R. § 4.71a, 
Code 5225.

The Board will also consider 38 C.F.R. § 4.124a for 
neurological conditions by analogy.  Id.  Under Code 8515, 
incomplete mild paralysis of the median nerve in the major or 
minor upper extremity is considered 10 percent disabling.  
Incomplete moderate paralysis of the median nerve is 
considered 30 percent disabling in the major upper extremity 
and 20 percent disabling in the minor upper extremity.  The 
veteran in this case is right handed.

The veteran injured his right hand during active duty for 
training in May 1988.  A VA examination of the hand in April 
1997 revealed that there was mild flexion curvature of the 
medial second metacarpal bone.  The veteran's grip strength 
was good (the examiner said that there was more grip in the 
right hand than in the left) and there was no atrophy.  The 
examiner indicated that there was localized tenderness to 
palpation.  Interphalangeal joint range of motion was less 
restricted.  The examiner diagnosed residual of fracture, 
right second metacarpal bone, right hand, with some mild 
angulation and localized tenderness, with subjective symptoms 
of pain when gripping.

According to a letter from C. R. W., M.D., the veteran was a 
shooting instructor, and there were complaints of a burning 
sensation and persistent pain in the second digit of the 
right hand.  An X-ray showed an old, healed, minimally 
angulated metacarpal fracture.  The physician indicated that 
the veteran had a soft tissue injury and possible nerve 
injury to the second metacarpal.

The veteran testified at a hearing before the undersigned 
member of the Board in December 1999 that he had pain when 
using the hand for more than 20 minutes.  The pain was 
reported to render the rest of the hand useless, and the 
veteran took Motrin for relief.  The hand swelled and caused 
him difficulty performing his duties as an investigator, and 
he could feel discomfort when it rained or was cold.

VA outpatient clinic records show that the veteran was 
evaluated in March 2000 for progressive pain and stiffness of 
the right hand.  He indicated that the pain increased with 
writing and firing a rifle.  Clinical evaluation of the right 
hand at that time showed a bony deformity at the base of the 
third metacarpal, limited motion of the second digit, and 
good strength.  The assessment was carpal bossing of the 
right third metacarpal.  Subsequently dated medical records 
show that the veteran underwent surgical removal of the boss 
of the right third metacarpal.  No postoperative 
complications were noted. 

At a VA examination in August 2000, the veteran noted that he 
had recently undergone hand surgery.  He further stated that 
he had pain, deformity, and decreased range of motion in the 
second finger.  The examiner said there was a half-inch 
deformity at the site of the fracture at the proximal end of 
the second right metacarpal bone and a scar at the site.  
There was slight tenderness to pressure at this point.  The 
veteran had intact perception of pain, touch, and vibration 
over the right hand, but there was a slightly decreased 
sensitivity distal to the site of the fracture and deformity.  
The veteran could make a complete fist without any impairment 
or discomfort, but with strenuous activity, he experienced 
mild pain.  Ranges of motion were flexion from zero to 65 
degrees (the examiner indicated that 90 degrees was normal), 
limited by pain at that point.  Extension was from zero to 25 
degrees (normal extension was to 30 degrees), limited by 
weakness at that point.  The examiner said that there was no 
limitation of motion of the right wrist, and no pain in the 
wrist.  A diagnosis of status post fracture and resultant 
surgery of the right second metacarpal bone was rendered.  In 
the examiner's opinion, the hand pain was caused by the 
service-connected disability, which affected his overall 
functional ability.  The examiner cited the act of 
handwriting as something that precipitated pain.  However, 
the examiner further noted that the right hand disability did 
not prevent the veteran from handwriting or using the hand 
for routine activities of daily living.

At a neurologic examination in September 2000, the examiner 
indicated that there was a mild swelling over the second 
right metacarpal area, which seemed somewhat mobile and was 
mildly tender to the touch.  There was also some mild 
erythema over that area, and sensory examination revealed 
decreased pain and temperature over a circular patch over the 
second and third metacarpal areas.  Fine movements of the 
hands and reflexes were normal.  Motor examination was 
limited because of discomfort, but on direct testing, 
strength seemed to be 5/5.  There was no atrophy.  The 
examiner diagnosed right second metacarpal fracture with soft 
tissue damage, and swelling, local tenderness, and a patch of 
numbness was cited as evidence.  The assessment was cutaneous 
nerve injury, and pain was noted to be the most limiting 
feature for him, with strength and dexterity normal.

Because the veteran has range of motion of that finger, 
albeit reduced by pain, as reflected by the August 2000 
examination report, there is affirmative evidence that there 
is no complete immobility or ankylosis of a joint in the 
right second finger.  Nevertheless, when considering the 
veteran's complaints of pain and tenderness, the latter upon 
direct pressure over the fracture site, particularly upon 
prolonged use of the right hand (i.e., while firing a rifle), 
and when considering the limited finger movement that is 
present, the Board finds that the veteran has limitation of 
function that is the equivalent of ankylosis of a finger.  
However, as noted above, Code 5225 provides a maximum 
schedular evaluation of 10 percent for either favorable or 
unfavorable ankylosis of the second finger of the hand.  
Accordingly, a rating in excess of 10 percent is not 
warranted.  In making this decision, the Board has considered 
the benefit-of-the-doubt rule, as well as the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40 and 4.45.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, while the veteran contends that he 
experiences functional impairment due to right hand pain, the 
Board notes that the DeLuca standards do not apply when a 
veteran is at the maximum for limitation of motion.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Hence, the Board finds 
that a rating in excess of 10 percent is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
supra.

The Board has also considered whether the veteran may be 
entitled to a separate compensable rating based on nerve 
damage or a tender scar.  The examination report of September 
2000 indicates injury to the cutaneous nerve but there is no 
objective evidence of functional impairment aside from the 
limitation of motion of the finger.  There is evidence of 
pain, tenderness upon direct pressure over the fracture site, 
and localized numbness, but such is part of the 10 percent 
rating because, as noted above, the only way to support a 10 
percent rating is to find that symptoms such as pain results 
in additional functional limitation to a degree that is the 
equivalent of ankylosis.  The neurological examiner did not 
find any objective evidence of any additional functional 
limitation, such as weakness or loss of grip strength.  Fine 
movements of the hand and reflexes were normal and, while 
motor examination was limited because of discomfort, on 
direct testing, strength seemed to be 5/5, and there was no 
atrophy.  The neurological examiner specifically concluded 
that the veteran's right hand strength and dexterity were 
normal.  It is also pertinent to note that the veteran's 
private physician, while noting a probable nerve injury, did 
not report any objective functional limitation due to a nerve 
injury.

The Board also notes that implicit within the regulatory 
framework of the VA is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  In the area 
of workers' compensation law, such duplication has often been 
referred to as "pyramiding of benefits," " pyramiding of 
disabilities," or "pyramiding of compensation."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993). The critical element in 
determinations of this nature is whether the symptomatology 
for one of several conditions is duplicative of, or 
overlapping with, the symptomatology of another condition.  
If it is, compensation may not be granted for both 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
pain and tenderness noted upon the neurological examination 
was considered in 
finding additional limitation of function so as to support 
the conclusion that the veteran's overall disability was the 
equivalent of ankylosis of a finger, which supported the 
recent grant of a 10 percent rating.  Thus, a 10 percent 
rating by rating tenderness by analogy to a tender scar is 
not warranted (see 38 C.F.R. § 4.118. Code 7804), and the 
very localized area of numbness is superficial in nature; in 
the absence of any accompanying additional functional 
limitation (i.e., loss of strength), the Board concludes that 
a separate rating of 10 percent is not warranted for 
neurological disability by analogy to mild incomplete 
paralysis of the median nerve.
The Board also finds that a higher evaluation is not 
warranted on an extra-schedular basis, which is the only 
mechanism on which to base an evaluation in excess of 10 
percent under Code 5225.  In this regard, there has been no 
showing that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran was 
hospitalized in connection with the April 2000 surgery, but 
that was the only time he was hospitalized.  One 
hospitalization does not constitute frequent periods of 
hospitalization.  Although he testified that the service-
connected disability interferes with his job, there is no 
evidence of marked interference with employment.  In other 
words, it appears that the veteran is able to carry out the 
functions of his job in his present condition.  In light of 
these factors, an extra-schedular award is not for 
application. 

The Board is cognizant of the veteran's employment as an 
instructor on a rifle range.  If his disability causes 
additional employment impairment, the Board invites the 
veteran to reopen his claim for an extraschedular rating by 
submitting corroborative evidence, such as employment records 
(i.e., supervisor's statement, records of hours or days 
missed from work due to the service-connected disability, 
etc.)









ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of right second metacarpal 
fracture is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

